Case 2:19-cv-08024-ODW-JC Document 9 Filed 09/24/19 Page 1 of 2 Page ID #:86




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
  2   Including Professional Corporations
    PETER H. KLEE, Cal. Bar No. 111707
  3 MARC J. FELDMAN, Cal.       Bar No. 144830
    501 West Broadway, 19th Floor
  4 San Diego, California 92101-3598
    Telephone: 619.338.6500
  5 Facsimile: 619.234.3815
      E mail            pklee@sheppardmullin.com
  6                     mfeldman@sheppardmullin.com

  7 Attorneys for Allstate Insurance Company
  8                              UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 ALAN BAKER,                                          Case No. 2:19-cv-08024-ODW-JC
   LINDA B. OLIVER,
12                                                      EDWARD CARRASCO’S NOTICE
                Plaintiffs,                             OF MOTION AND MOTION TO
13                                                      DISMISS
         v.
14                                                      Hon. Otis D. Wright II
   ALLSTATE INSURANCE
15 COMPANY,                                             Hearing:
   EDWARD CARRASCO, and DOES 1                          Date:    November 18, 2019
16 through 10, inclusive,                               Time:    1:30 p.m.
                                                        Dept:    First Street Courthouse,
17                      Defendants.                              Courtroom 5D
18
                                                        [Complaint Filed: August 13, 2019]
19                                                      Trial Date:       None set
20
21
22
23
24
25
26
27
28
                                                                             Case No. 2:19-cv-08024
      SMRH:4810-7237-1110.1           EDWARD CARRASCO’S NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:19-cv-08024-ODW-JC Document 9 Filed 09/24/19 Page 2 of 2 Page ID #:87




  1            TO: PLAINTIFFS AND THEIR ATTORNEYS:
  2            PLEASE TAKE NOTICE that on November 18, 2019 at 1:30 p.m. before the
  3 Honorable Otis D. Wright II, at the First Street Courthouse, 350 West 1st Street, Los
  4 Angeles, CA. 90012, in Courtroom 5D, defendant Edward Carrasco will move and
  5 does hereby move pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
  6 for dismissal of the claims against him.
  7            This motion is made on the ground plaintiffs have not stated a legally viable
  8 claim for relief against Mr. Carrasco, an insurance claims adjuster acting on behalf
  9 of Allstate and a non-party to the contract of insurance.
10             This motion is based upon this notice, the accompanying memorandum of
11 points and authorities, the pleadings and papers on file, and upon such other
12 evidence and argument as may be presented.
13             This motion is made following the conference of counsel pursuant to Local
14 Rule 7-3 which took place on September 17, 2019.
15
16 Dated: September 24, 2019
17                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
19
                                    By                    s/ Marc J. Feldman
20                                                       MARC J. FELDMAN
21
                                              Attorneys for Allstate Insurance Company
22
23
24
25
26
27
28

                                               -1-                       Case No. 2:19-cv-08024
      SMRH:4810-7237-1110.1       EDWARD CARRASCO’S NOTICE OF MOTION AND MOTION TO DISMISS
